Citation Nr: 0207852	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

2. Entitlement to an increased (compensable) evaluation for 
sinusitis.

3. Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

(The issues of entitlement to an increased evaluation for 
disability of the lumbar spine/postoperative laminectomy L4-
5, currently evaluated as 40 percent disabling, and an 
increased evaluation for hypertension, currently evaluated as 
10 percent disabling, will be the subjects of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In his July 2000 notice of disagreement, the veteran 
indicated that the limitations imposed by his service-
connected back disability affected his opportunity to accept 
a new job with the U.S. Postal Service.  While it is not 
entirely made clear, by this statement, the veteran may be 
seeking to raise a claim of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  That matter is referred to the RO 
for appropriate development and consideration.

Finally, the Board is undertaking additional development on 
the matter of the veteran's claims of entitlement to 
increased ratings for a lumbar spine disability and 
hypertension, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.





FINDINGS OF FACT

1. The competent and probative objective medical evidence of 
record demonstrates that the veteran's service-connected 
bilateral tinnitus is manifested by recurring ringing in 
his ears, with no showing that the service-connected 
tinnitus has caused marked interference with employment or 
necessitated frequent periods of hospitalization.

2. The competent and probative objective medical evidence of 
record does not reflect that the veteran's service-
connected sinusitis results in one or two incapacitating 
episodes per year requiring prolonged antibiotic 
treatment, or three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent 
discharge or crusting.

3. The competent and probative objective medical evidence 
fails to demonstrate that the veteran's service-connected 
hemorrhoids are shown to be more than mild or moderate; 
the objective medical evidence also does not demonstrate 
that the hemorrhoids are large, thrombotic, or irreducible 
with excessive redundant tissue, nor is it shown that they 
result in persistent bleeding and secondary anemia or 
fissures.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 
3.321, 4.87, Diagnostic Code 6260 (2001); 66 Fed. Reg. 
45,620, 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


2. The criteria for an increased (compensable) evaluation for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.97, Diagnostic Code 6512 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

3. The criteria for an increased (compensable) evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.114, Diagnostic Code 7336 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The appellant has requested increased ratings for his 
service-connected bilateral tinnitus, sinusitis, and 
hemorrhoids.  Before addressing these issues, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").  But see Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations in March 200 and March 2001 
fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
increased disability evalautions.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a February 2001 letter, the RO advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was also 
sent to the veteran's accredited service representative.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA compensation examinations afforded the 
veteran in March 2000 and 2001 that are described below 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claims for increased 
ratings for bilateral tinnitus, sinusitis, and hemorrhoids.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

A March 1992 rating decision granted sevice connection for 
bilateral tinnitus, sinusitis, and hemorrhoids, effective 
from September 1, 1991, the first day after the veteran's 
discharge from active military service.

The RO received the veteran's claim for an increased rating 
for the disabilities at issue in January 2000.  The pertinent 
evidence associated with the claims file includes VA 
outpatient treatment records dated from March 1999 to 
September 2000.  The records are not referable to complaints 
of, or treatment for, tinnitus or hemorrhoids. 

A September 1999 VA record shows that the veteran's 
prescribed medications included chlorpheniramine maleate, 
taken daily for congestion.

The veteran underwent several VA examinations in March 2000.  
According to an audio examination report, the veteran 
complained of increased ringing in his ears, with decreased 
hearing.  His tinnitus was constant, and progressed from 
"one side to the other"; it was occasionally unilateral and 
sometimes bilateral.  The veteran stated that his tinnitus 
made it hard to sleep.  His tinnitus started as a low hum 
that increased and decreased in pitch and increased in 
intensity.  The pertinent diagnosis was moderate sloping to 
severe high-frequency sensorineural hearing loss.

The VA medical records include results of a May 2000 
pulmonary function test that revealed a combined obstructive 
and restrictive ventilatory defect of a moderately severe 
degree.  It was noted that the veteran was a smoker.

A June 2000 VA outpatient record entry indicates that the 
veteran needed renewal of an Albuterol inhaler prior to his 
next appointment.  A September 2000 record indicates that his 
prescribed medications included a Beclomethasone nasal pocket 
inhaler, to be used twice daily.  The record also reflects 
that the veteran denied smoking.

The veteran underwent further VA examinations in March 2001.  
According to a nose, sinus, larynx, and pharynx examination 
report, he complained of headache and drainage with nasal 
congestion that began in the 1980's.  He claimed to have an 
occasional sinus infection, treated with an antibiotic, the 
last being approximately two years before.  He denied 
smoking, and said he had undergone no surgery on his nose or 
sinuses.  He said he never saw an allergist.  Currently, the 
veteran took over-the-counter medications, though it was 
noted that he might have Beconase that he used occasionally.  
He had more problems with pollen and seasonal problems.  
Present symptoms included nasal congestion, particularly on 
the left side.  On examination, it was noted that a computer 
axial tomography (CAT) scan done just prior to examination 
revealed that the veteran had normal frontal sinuses, but 
there was minimal mucosal thickening in the ethmoids.  There 
was a mucous retention cyst in the left sphenoid as well as 
both maxillary antra, although, according to the VA examiner, 
these did not appear to be of any great consequence and there 
was no evidence of an air fluid level on either side.  
Physical examination of the veteran's nose showed the 
external nose and the vestibule were normal.  The septum was 
definitely deflected to the left, with some mild to moderate 
obstruction of the left nostril.  The turnbinates, meatus, 
and flow of the nose were normal.  The internal nasal mucosa 
showed some degree of paleness.  The clinical impression was 
probable allergic rhinosinusitis, mostly seasonal; septal 
deflection with some obstruction of the left side of the 
nose; and mucous membrane thickening with mucous retention 
cyst.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2001).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

A.  Increased Rating for Tinnitus

The Board observes that the criteria for evaluating hearing 
impairment and other diseases of the ear were amended 
following the RO's grant of the veteran's claim for service 
connection for bilateral tinnitus.  64 Fed. Reg. 25,208, 
25,209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The new 
regulations became effective on June 10, 1999.  While the 
veteran was granted service connection based upon the old 
regulations, the RO subsequently rated him under the new 
regulations.  Given that the veteran's appeal for an 
increased rating was filed following the issuance of the new 
regulation, the Board will review the veteran's claim 
considering only the new regulation.

However, there would be no difference in any event, since the 
record reflects that the veteran's tinnitus has been assigned 
the maximum disability rating available under the both former 
and current versions of the pertinent diagnostic code. 

Under the current schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under Diagnostic 
Code 6260.  The maximum disability rating available under 
this code is 10 percent.

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling under Diagnostic Code 6260.  
This is the maximum disability rating available for this 
disability under the schedular criteria for evaluating 
tinnitus. Because a higher evaluation is not available, the 
Board concludes that the preponderance of the evidence is 
against the assignment of an increased disability rating for 
the veteran's service-connected bilateral tinnitus.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(2001).  There has been 
no contention or showing that service-connected tinnitus has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Increased (Compensable) Rating for Sinusitis

The Board observes that the criteria for evaluating diseases 
of the respiratory system were amended following the RO's 
grant of the veteran's claim for service connection for 
sinusitis.  The new regulations became effective October 7, 
1996; see 61 Fed. Reg. 46,720.  While the veteran was granted 
service connection based upon the old regulations, the RO 
subsequently rated him under the new regulations. Given that 
the veteran's appeal for a compensable rating was filed 
following the issuance of the new regulation, the Board will 
review the veteran's claim considering only the new 
regulation.

The veteran's sinusitis has been determined to be 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6513, 
for chronic maxillary sinusitis.  Under Diagnostic Code 6513, 
a noncompensable evaluation is warranted for chronic 
sinusitis that is detected by X-ray only.  A 10 percent 
evaluation requires one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted if the 
sinusitis is following radical surgery for chronic 
osteomyelitis, or near constant sinusitis characterized by 
constant headaches, pain and tenderness of affected sinus, 
and purulent discharge or crusting after repeated surgeries.  
That is the highest rating under this code section.  A note 
to the above provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2001).

In reviewing the evidence of record, the Board notes that, on 
VA examinations in March 2000, there was no complaint or 
clinical finding associated with the service-connected 
sinusitis.  The results of a May 2000 pulmonary function test 
were interpreted to show a combined obstructive and 
restrictive ventilatory defect of a moderately severe degree, 
and VA outpatient records dated at that time indicate that he 
used a prescribed Albuterol inhaler.  However, when examined 
by VA in March 2001, the veteran reported having only "an 
occasional sinus infection treated with an antibiotic, the 
last being approximately two years ago".  Further, the 
veteran used over-the-counter medications, with Beconase used 
occasionally. 

As noted above, to warrant a compensable rating, the veteran 
needs to demonstrate one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In 
this instance, the evidence of record does not reflect that 
the veteran has suffered from one to two incapacitating 
episodes of sinusitis, or three to six non-incapacitating 
episodes.  In addition, there is no other documented 
treatment for sinusitis besides that which is noted in June 
2000.  Therefore, the Board finds that a preponderance of the 
objective medical evidence of record demonstrates that the 
veteran's service-connected disability does not warrant a 
compensable rating.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

C.  Increased (Compensable) Rating for Hemorrhoids

The veteran is currently assigned a noncompensable evaluation 
for hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 
7336.  A noncompensable (zero percent) evaluation encompasses 
mild or moderate external or internal hemorrhoids.  Id.  A 10 
percent disability evaluation is warranted for large or 
thrombotic, irreducible, external or internal hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  Id.  A 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  Id.

The Board finds that a compensable rating is not warranted 
for hemorrhoids.  Review of the evidence of record 
demonstrates that, at the time of the most recent VA 
examinations, which were conducted in March 2000 and 2001, 
there were no complaints or findings referable to the 
service-connected hemorrhoids, nor do the VA outpatient 
records document that the veteran complained of, or was 
treated for, this disability.  Therefore, the Board concludes 
that a preponderance of the objective medical evidence of 
record demonstrates that the veteran's service-connected 
disability does not warrant a compensable rating.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).





ORDER


An increased rating for tinnitus is denied.

An increased (compensable) rating for sinusitis is denied.

An increased (compensable) rating for hemorrhoids is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

